UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-10436


                          NATALIE F. HIMES,

                         Plaintiff - Counter Defendant - Appellant;

                           DAVID L. SMITH,

                                                           Appellant;

                               VERSUS


         DALLAS/FORT WORTH MEDICAL CENTER-GRAND PRAIRIE;
                 BAYLOR MEDICAL CENTER OF IRVING;
              COLUMBIA MEDICAL CENTER OF ARLINGTON;
              DFW HEALTHPLUS, LLC; HEALTHPLUS CORP.,

                                              Defendants - Appellees;

        GROUPONE SERVICES, INC.; ALL SAINTS HEALTH SYSTEM,

                        Defendants - Counter Claimants - Appellees.




           Appeal from the United States District Court
                for the Northern District of Texas
                           (4:98-CV-923-Y)
                          December 10, 2001
Before GARWOOD, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

      AFFIRMED.   See 5th Cir. R. 47.6.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.